LITTLETON, Judge.
Plaintiff contends that the filing of the return of income, form 1065, was sufficient to start the running of the statute of limitation on its excess profits tax liability, and that therefore the excess profits tax of $15,751.36 for 1918 was collected one month after the expiration of the statute of limitation of five years from the date on which the return of income, form 1065, was filed.
The Commissioner held, and the defendant hero contends, that the return of income, form 1065, filed April 1, 1918, was not sufficient to start the running of the Statute of limitation on the assessment and collection of the excess profits tax for 1917. We are of opluion that the defendant is correct, and that plaintiff is not entitled to recover. The partnership had a, large invested capital for 1917, and was therefore required under the statute, the regulations, and the instructions contained on the excess profits tax return, form 1102, to *302make and file an excess profits tax return. It did not do so, and the statute of limitation did not therefore run against the collection of the additional tax. McDonnell and Truda v. United States (Ct. Cl.) 59 F.(2d) 295, decided this date.
The petition is therefore dismissed. It is so ordered.